EXHIBIT 10.3

 

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

This Amendment No. 1 to Employment Agreement, dated as of March 8, 2017 (the
"Amendment"), by and between Ian T. Bothwell (the "Executive") and Biotech
Products Services and Research, Inc., a Nevada corporation (the "Company" and
together with the Executive, the "Parties", and each, a "Party").

 

WHEREAS, the Parties have entered into that certain Employment Agreement, dated
as of November 4, 2016 (the "Existing Agreement");

 

WHEREAS, the Parties hereto desire to amend the Existing Agreement on the terms
and subject to the conditions set forth herein;

 

WHEREAS, pursuant to Section 18 of the Existing Agreement, the amendment
contemplated by the Parties must be contained in a written agreement signed by
each Party.

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1. Definitions. Capitalized terms used and not defined in this Amendment have
the respective meanings assigned to them in the Existing Agreement.

 

2. Amendments to the Existing Agreement. As of the Effective Date (defined
below), the Existing Agreement is hereby amended or modified as follows:

 

(a) The definition of “Good Reason” under Section 5.2 of the Existing Agreement
is hereby amended by inserting the following after subsection (xii):

 

“(xiii) the Employment Agreement, dated November 4, 2016, as amended, between
the Corporation and Dr. Bruce Werber is terminated by the Company with or
without Cause (as defined therein) or by Dr. Werber with or without Good Reason
(as defined therein); or

 

“(xiv) the Employment Agreement, dated November 4, 2016, as amended, between the
Corporation and Albert Mitrani terminated by the Company with or without Cause
(as defined therein) or by Mr. Mitrani with or without Good Reason (as defined
therein).”

 



  1

   



 

3. Date of Effectiveness; Limited Effect. This Amendment will be deemed
effective as of the date first written above, subject to the approval of the
Board of Directors of the Company (the "Effective Date"). Except as expressly
provided in this Amendment, all of the terms and provisions of the Existing
Agreement are and will remain in full force and effect and are hereby ratified
and confirmed by the Parties. Without limiting the generality of the foregoing,
the amendments contained herein will not be construed as an amendment to or
waiver of any other provision of the Existing Agreement or as a waiver of or
consent to any further or future action on the part of either Party that would
require the waiver or consent of the other Party. On and after the Effective
Date, each reference in the Existing Agreement to "this Agreement," "the
Agreement," "hereunder," "hereof," "herein" or words of like import, and each
reference to the Existing Agreement in any other agreements, documents or
instruments executed and delivered pursuant to, or in connection with, the
Existing Agreement, will mean and be a reference to the Existing Agreement as
amended by this Amendment.

 

4. Miscellaneous.

 

(a) This Amendment is governed by, and construed in accordance with, the laws of
the State of Florida, without regard to the conflict of laws provisions of such
State.

 

(b) This Amendment shall inure to the benefit of and be binding upon each of the
Parties and each of their respective permitted successors and permitted assigns.

 

(c) The headings in this Amendment are for reference only and do not affect the
interpretation of this Amendment.

 

(d) This Amendment may be executed in counterparts, each of which is deemed an
original, but all of which constitutes one and the same agreement. Delivery of
an executed counterpart of this Amendment electronically or by facsimile shall
be effective as delivery of an original executed counterpart of this Amendment.

 

(e) This Amendment constitutes the sole and entire agreement of the Parties with
respect to the subject matter contained herein, and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter.




  2

   



 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

 



 

COMPANY:

 

BIOTECH PRODUCTS SERVICES AND RESEARCH, INC.

 

 

 

 

 

 

By:

/s/ Albert Mitrani

 

 

Name:

Albert Mitrani

 

 

Title:

CEO and President

 



 



EXECUTIVE:

 

 

 

 

 

 

By:

/s/ Ian T. Bothwell

 

 

Name:

Ian T. Bothwell

 



 

 



3



 

 